¶ 1 This matter came before the Court on its May 3, 2018, En Banc Conference. The Court considered the petition and the files herein. A majority of the Court voted in favor of the following result:
¶ 2 Now, therefore, it is hereby
¶ 3 ORDERED:
¶ 4 That the petition for review is granted and this ease is consolidated under Supreme Court No. 95420-8, Federal Home Loan Bank of Seattle v. Credit Suisse Securities (USA) LLC. Any party may serve and file a supplemental brief within 30 days of the date of this order, see RAP 13.7(d).
For the Court
/s/ Fairhurst, C.J.